            Case 2:20-cv-02542-JMG Document 12 Filed 11/20/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CURTIS PERRY,                                 :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-2542
                                              :
WELL-PATH, et al.                             :
    Defendants.                               :

                                             ORDER

       AND NOW, this 20th day of November, 2020, upon consideration of Plaintiff Curtis

Perry’s pro se Amended Complaint (ECF No.10), it is ORDERED that:

       1.       The Amended Complaint is DISMISSED WITHOUT PREJUDICE for failure

to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court’s

Memorandum

       2.       Perry may file a second amended complaint within thirty (30) days of the date of

this Order. Any second amended complaint must identify all defendants in the caption of the

second amended complaint in addition to identifying them in the body of the second amended

complaint and shall state the basis for Perry’s claims against each named defendant. The second

amended complaint shall be a complete document that does not rely on the initial Complaint or

other papers filed in this case to state a claim. When drafting his second amended complaint,

Perry should be mindful of the Court’s reasons for dismissing the claims in his initial Complaint

and Amended Complaint as explained in the Court’s Memorandum. Perry may not reassert

claims or rename Defendants that have been previously dismissed with prejudice. Upon the

filing of a second amended complaint, the Clerk shall not make service until so ORDERED by

the Court.
            Case 2:20-cv-02542-JMG Document 12 Filed 11/20/20 Page 2 of 3




       3.       The Clerk of Court is DIRECTED to send Perry a blank copy of the Court’s form

complaint for a prisoner filing a civil rights action bearing the above civil action number. Perry

may use this form to file his second amended complaint if he chooses to do so.

       4.       If Perry does not wish to file a second amended complaint and instead intends to

stand on his Amended Complaint, he may file a notice with the Court within thirty (30) days of

the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled “Notice to Stand on Amended Complaint,”

and shall include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232

(3d Cir. 2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with

the district court asserting his intent to stand on the complaint, at which time an order to dismiss

the action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d

Cir. 1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that

the district court did not abuse its discretion when it dismissed with prejudice the otherwise

viable claims . . . following plaintiffs’ decision not to replead those claims” when the district

court “expressly warned plaintiffs that failure to replead the remaining claims . . . would result in

the dismissal of those claims”).

       5.      If Perry fails to file any response to this Order, the Court will conclude that

Perry intends to stand on his Amended Complaint and will issue a final order dismissing this

case. 1 See Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his



1
 The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
         Case 2:20-cv-02542-JMG Document 12 Filed 11/20/20 Page 3 of 3




complaint may be inferred from inaction after issuance of an order directing him to take action to

cure a defective complaint).

                                             BY THE COURT:


                                             /s/ John M. Gallagher
                                             JOHN M. GALLAGHER, J.




case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc.,
292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the
six Poulis factors in cases where a party willfully abandons her case or otherwise makes
adjudication of the matter impossible.” (citing cases)).
